








PCS Edventures!.com, Inc.













Request for:







Second Extension of Promissory Note Dated June 20, 2011

and

Acceptance Of Warrants




Todd R. and Patricia S. Hackett







Contents:

Amendment and Extension of Promissory Note;




Subscription Agreement;

and

Noteholders’ Acknowledgments
















Please complete the attached Amendment and Extension of Promissory Note,
Subscription Agreement and Noteholders’ Acknowledgments and deliver them to:




PCS Edventures!.com, Inc.

345 Bobwhite Court, Suite 200

Boise, Idaho  83706

Attn:  Valerie L. Grindle

Email:  vgrindle@pcsedu.com

Fax:  (208) 343-1321







10% Secured Promissory Note          Original Due Date:
                  Extended Due Date:

Dated: June 20, 2011                         August 20, 2011
                     November 1, 2011








42402.0001.2571872.2




--------------------------------------------------------------------------------













Second Amendment and Extension of Promissory Note







PCS Edventures!.com, Inc., an Idaho corporation (“Company”), issued a promissory
note dated June 20, 2011 in the original principal amount of $100,000 (“Note”)
payable to the Todd R. and Patricia S. Hackett (“Lenders”) on August 20, 2011
(“Original Maturity Date”).  The Note was secured by certain accounts receivable
resulting from sale of inventory purchased with the proceeds of Lenders’ loan to
the Company.  As partial consideration for the Note, the Lenders were issued a
warrant (“Original Warrant”) to acquire 200,000 shares of Company’s common stock
for $0.15 per share exercisable at any time within 36 months after the date of
issuance of the Warrants.




Pursuant to an Amendment and Extension of Promissory Note (“First Extension
Agreement”), the Original Maturity Date was extended to September 10, 2011.  A
copy of the original Note and the First Extension Agreement are attached hereto
and incorporated herein.  




Noteholders are the Lenders designated in the Note or successors or assigns of
the designated Lenders.  




In consideration of the mutual promises set forth herein, Company and
Noteholders agree as follows (“Agreement’):




1.

Effective Date of Agreement.  This Agreement shall be effective upon
Noteholders’ execution of this Agreement, the Subscription Agreement and the
Noteholders Acknowledgements (collectively, “Extension Documents”), delivery of
the Extension Documents to Company and Company’s acceptance of the Subscription
Agreement.

2.

Extension of Due Date.  The Note is amended by further extending the maturity
date from September 10, 2011 to November 1, 2011.  Noteholders hereby waive any
default under the Note that may have occurred prior to Noteholders’ execution
and delivery of the Extension Documents.

3.

Substitution of Collateral.  The Note is hereby amended by Noteholders’ release
and termination of their security interest in the specific Accounts Receivable
of the Company that were created when the Inventory purchased with the loan
proceeds were delivered and invoiced to the Company’s customers and by
substituting, as collateral securing the payment in full of the original
principal amount of the note and accrued interest, a security interest in the
Company’s accounts receivable from Cengage Learning.

4.

Issuance of Additional Warrant.   As consideration for the Noteholders’ further
  extension of the Original Maturity Date of the Note and substitution of
collateral, the Company will issue to Noteholders Warrant # 510029 to acquire up
to 200,000 restricted shares of Company’s common stock at an exercise price of
$0.15 per share exercisable at any time within 36 months after the date of
issuance of the Warrant





42402.0001.2571872.2




--------------------------------------------------------------------------------



5.

Effectiveness of Note.  Except for the further extension of the Original
Maturity Date of the Note as provided in paragraph 2 and the substitution of
collateral as provided in paragraph 3 of this Agreement, the Note shall remain
in full force and effect in accordance with its terms.




In witness whereof, Company and Noteholders have caused this Agreement to be
duly executed and delivered as of September 30, 2011.













Company:   PCS Edventures!.com, Inc.










By: /s/Valerie L. Grindle

      Valerie L Grindle

      Chief Executive Officer













Noteholders:










By:

/s/Todd R. Hackett

Todd R. Hackett




By:      /s/Patricia S. Hackett

     

Patricia S. Hackett

















42402.0001.2571872.2




--------------------------------------------------------------------------------







Valerie L. Grindle, Chief Executive Officer

PCS Edventures!.com, Inc.

345 Bobwhite Court, Suite # 200

Boise, ID  83706




 

September 30, 2011







Re:

Subscription Agreement for PCS Warrant and Underlying Stock




The undersigned (“Noteholders”) are the holders of a promissory note dated June
20, 2011 in the original principal amount of $100,000 (“Note”) issued by PCS
Edventures!.com, Inc., an Idaho corporation (the "Company"), to Todd R. and
Patricia S. Hackett.  Noteholders are the Lenders designated in the Note or the
successors or assigns of the designated Lenders. In connection with the issuance
of the Note, the Company issued a warrant (“Original Warrant”) to acquire
200,000 restricted shares of Company’s common stock for $0.15 per share
exercisable at any time within 36 months after the date of issuance of the
Warrant.  Pursuant to an Amendment and Extension of Promissory Note, the
maturity date of the Note was extended from August 20, 2011 to September 10,
2011.  Noteholders and Company hereby agree as follows:  




1.

Subscription.  In consideration of Noteholders’ agreement to further extend the
maturity date of the Note and to substitute collateral pursuant to the Second
Amendment and Extension of Promissory Note, Noteholders hereby subscribe for and
agree to accept Company’s additional warrant (“Additional Warrant”) ”) to
acquire 200,000 restricted shares of Company’s common stock for $0.15 per share
exercisable at any time within 36 months after the date of issuance of the
Additional Warrant ("Subscription"), subject to the following conditions and
understandings:




2.

Acceptance or Rejection.  Company, in its sole discretion and for any reason,
may accept or reject this Subscription Agreement, in whole or in part; provided,
however, that the Second Amendment and Extension of Promissory Note by
Noteholders shall be void if this Subscription Agreement is rejected by Company.
 




3.

Representations and Warranties.  Noteholders make the acknowledgments,
representations and warranties set forth in this Section 3 with the intent that
the Company may rely on them in determining the suitability of the Noteholders’
investment in the Note (as amended), the Additional Warrant and the Company’s
common stock which may be acquired by Noteholders upon exercise of the
Additional Warrant (“Underlying Stock’”).    




(a)

Ability to Evaluate.  Noteholders, by reason of their knowledge and experience
in financial and business matters, are capable of evaluating the risks and
merits of agreeing to further extend the maturity date of the Note, substitute
collateral and accept the Additional Warrant. Noteholders recognize that the
Additional Warrant and the Underlying Stock are speculative and that extension
of the Note, substitution of collateral and acceptance of the Additional Warrant
involve a high degree of risk.  Noteholders are prepared to bear the economic
risk for an indefinite period of time and are able to withstand a total loss of
the Note, the Additional Warrant and the Underlying Stock.    











42402.0001.2571872.2




--------------------------------------------------------------------------------

(b)  Investment Intent.  Noteholders acknowledge that the Additional Warrant is
being accepted for the Noteholders’ own account, for investment purposes only
and not with the present intention of distributing or reselling the Note or the
Additional Warrant or the Underlying Stock. Noteholders further understand that
neither the Note, the Additional Warrant nor the Underlying Stock have been
registered under the Securities Act of 1933 (the "Act"), or under any state
securities laws by reason of specific exemptions therefrom which depend upon,
among other things, the accuracy of Noteholders’ representations as expressed in
this Subscription Agreement.  Noteholders acknowledge that transfer of the Note,
the Additional Warrant and the Underlying Stock is restricted under the Act and
under applicable state securities laws. Noteholders further acknowledge that the
Company has urged Noteholders to consult with their counsel regarding the
restrictions on resale of the Note or the Additional Warrant or the Underlying
Stock prior to any resale thereof.  




(c)

Investment Information.  Noteholders will rely solely on investigations made by
Noteholders and/or Noteholders’ advisors in making any investment decision in
connection with this Subscription Agreement or the transaction contemplated
herein.  In particular, and without limiting the generality of the foregoing,
Noteholders have not relied on, and Noteholders’ decision has not been
influenced by:  (i) newspaper, magazine or other media articles or reports
related to the Company or its business; (ii) promotional literature or other
materials used by the Company for sales or marketing purposes; or (iii) any
other written or oral statement of the Company or persons purporting to
represent the Company or oral statements of any officer or employee of the
Company, communicated to the Noteholders in connection herewith. Noteholders
have had the opportunity to discuss all aspects of this transaction with
management of the Company, have made or has had the opportunity to make such
inspection of the books and records of the Company as Noteholders have deemed
necessary in connection herewith, and any questions asked have been answered to
the satisfaction of Noteholders.  




(d)

Understanding of Risks.  Noteholders understand that, in addition to the risks
undertaken upon their original investment in the Note, Noteholders’ agreement to
extend the payment due date of the Note and to substitute collateral pursuant to
the Second Amendment and Extension of Promissory Note presents additional risks
to the Noteholders.




(e) Accredited Investor Status.  Noteholders are and remain "accredited
investors" as such term is defined in Rule 501(a) of Regulation D under the Act
and within the meaning of similar regulations under state securities laws for
the reasons indicated in the "Noteholders’ Acknowledgments" accompanying this
Subscription Agreement.   For natural persons to be accredited investors, the
Noteholders must (i) each have had individual income in excess of Two Hundred
Thousand Dollars ($200,000) in each of the last two years or joint income of the
spouses in excess of Three Hundred Thousand Dollars ($300,000) in each of those
years and have a reasonable expectation of realizing the same income level in
the current year; or (ii) each have  individual net worth, or joint net worth of
the spouses (exclusive in each case of the value of Noteholders’ principal
residence) exceeding One Million Dollars ($1,000,000).  




4.

Survival.  The representations and warranties contained in Section 3 herein will
survive the Closing.  




5.

Reliance on Representations and Warranties;   Noteholders understand that the
Company will rely on the representations and warranties of Noteholders herein in
determining compliance with federal and applicable state securities laws.
 Noteholders hereby agree to indemnify the Company and its respective
affiliates, and hold the Company and its affiliates harmless from





42402.0001.2571872.2




--------------------------------------------------------------------------------

and against any and all liability, damage, cost or expense (including reasonable
attorneys' fees) incurred on the account of or arising out of: (a) any
inaccuracy in Noteholders’ acknowledgments, representations and warranties set
forth in this Subscription; (b) Noteholders’ disposition of the Note, the
Additional Warrant or the Underlying Stock contrary to the Noteholders’
acknowledgments, representations and warranties in this subscription; (c) any
suit or proceeding based upon the claim that Noteholders’ acknowledgments,
representations or warranties were inaccurate or misleading or otherwise cause
for obtaining damages or redress from the Company or any of its affiliates or
the disposition of all or any part of Noteholders’ Note, Additional Warrant or
Underlying Stock; and (d) Noteholders’ failure to fulfill any or all of
Noteholders’ obligations herein.  




6.   Updating Information.  All of the information set forth herein with respect
to Noteholders, including (without limitation) all of the acknowledgments,
representations and warranties set forth herein, is correct and complete as of
the date hereof.  If there should be any material change in such information
prior to the acceptance of this subscription by the Company, Noteholders will
immediately furnish the revised or corrected information to the Company.  




7.    Notices.  Any notices or other communication required or permitted
hereunder shall be sufficiently given if in writing and sent by registered or
certified mail, postage prepaid, return receipt requested, if to the Company,
to: PCS Edventures!.com, Inc., Attn: Ms. Valerie L. Grindle, Chief Executive
Officer, 345 Bobwhite Court Suite 200, Boise, Idaho  83706, and if to
Noteholders, at the address set forth following Noteholders’ signature to this
Subscription Agreement, or to such other address as either the Company or
Noteholders shall designate to the other by notice in writing.  




8.   Successors; Amendment.  This Subscription Agreement inures to the benefit
of and is binding upon the parties to this Subscription and their respective
directors, officers, employees, heirs, executors, administrators, successors and
permitted assigns.  The obligations of the Noteholders and the acknowledgments,
representations and warranties herein contained shall be binding upon
Noteholders and their heirs, executors, administrators, and assigns.  This
Subscription Agreement may be amended, modified or terminated only by an
agreement in writing, signed by the parties to be charged by such amendment,
modification or termination.  




9.   Governing Law.  This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Idaho.  





42402.0001.2571872.2




--------------------------------------------------------------------------------







10. Signatures.  Noteholders declares under penalty of perjury that the
statements, acknowledgments, representations and warranties contained herein are
true, correct and complete and that this Subscription was executed.




Noteholders:  







By /s/Todd R. Hackett

      Todd R. Hackett

  




By /s/Patricia S. Hackett

Patricia S. Hackett







Accepted by PCS Edventures!.com, Inc. as of September 30, 2011.










By /s/Valeria L. Grindle

   

Valerie L. Grindle, Chief Executive Officer

   





42402.0001.2571872.2




--------------------------------------------------------------------------------

NOTEHOLDERS’ ACKNOWLEDGMENTS




The information contained herein is being furnished to PCS Edventures!.com, Inc.
( "Company") in connection with the undersigned Noteholders’ agreement to extend
the maturity date of the Company’s promissory note (“Note”), substitute
collateral securing the Note and accept in consideration therefore an Additional
Warrant to purchase restricted shares of Company’s common stock pursuant to a
certain Second Amendment and Extension of Promissory Note of even date.
 Noteholders acknowledge and understand that the Company will rely upon the
information contained herein for purposes of determining whether the extension
of the Note and acceptance of the Additional Warrant will be exempt from
registration under the Securities Act of 1933 and certain exemptions from
qualification under applicable state securities laws.  




Noteholders expressly acknowledge the following by placing his or her initials
in each of the spaces provided below:  




NOTEHOLDERS HAVE CAREFULLY READ THE ACCOMPANYING SUBSCRIPTION AGREEMENT AND, IN
PARTICULAR, HAVE CAREFULLY READ AND UNDERSTAND THE NOTEHOLDERS’ REPRESENTATIONS
AND WARRANTIES MADE THEREIN, AND CONFIRM THAT ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE  TRUE AND CORRECT.




Noteholders represents that they are is "accredited investors" within the
meaning of Rule 501 promulgated under the Securities Act of 1933, since they
satisfy one or more of the following criteria (initial all applicable spaces):




   (a) _____

A natural person whose individual income exceeded Two Hundred Thousand Dollars
($200,000) in each of the last two years, or joint income with that person's
spouse exceeded Three Hundred Thousand Dollars ($300,000) in each of those two
years, and who reasonably expects to realize the same income level in the
current year.  If this section (a) is selected, please provide written
verification from your tax accountant or other knowledgeable third party that
you satisfy these criteria.            




   (b) _____

 A natural person whose individual net worth, or joint net worth with that
person's spouse, exclusive of the value of Noteholders’ principal residence now
exceeds One Million Dollars ($1,000,000).  If this section (b) is selected,
please provide written verification from your tax accountant or other
knowledgeable third party that you satisfy these criteria.          




   (c) _____

 An organization or entity consisting solely of persons who meet the
requirements specified in Paragraphs (a) or (b) above. If this section (c) is
selected, please provide for each individual affiliated with the organization or
entity, a written verification from his or her tax accountant or other
knowledgeable third party that you satisfy these criteria.        




   (d) _____

Any other "accredited investor" as that term is defined in Rule 501 promulgated
under the Securities Act of 1933.  If this section (d) is selected, please
provide a letter stating which "accredited investor" criteria enunciated in Rule
501 you are relying upon, and an explanation as to why you qualify therefore;
unless the Noteholders’ principal occupation is that of an investment counselor
or advisor, tax attorney or tax accountant, the Noteholders has consulted his or
her own counsel or tax advisor concerning the terms of this investment and its
suitability for their individual tax and financial planning purposes.  





42402.0001.2571872.2




--------------------------------------------------------------------------------




SIGNATURES




Noteholders declare that, to the best of Noteholders’ knowledge and belief, the
above information is complete, true and correct in all respects and Noteholders
understand that the Company will rely on the accuracy of such information.

                    

 Executed as of the 30th day September 2011










/s/Todd R. Hackett

 

Todd R. Hackett










/s/Patricia S. Hackett

Patricia S. Hackett





42402.0001.2571872.2


